Citation Nr: 1330700	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  05-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active military service from June 1963 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at an April 2010 hearing before the Board.  A transcript of the hearing is of record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is warranted for the
Veteran's claim for entitlement to service connection for hypertension, to include as
secondary service connected disabilities.

The Veteran asserts entitlement to service connection for hypertension as secondary to his service-connected disabilities.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

In April 2013, the Board remanded the instant claim to obtain an etiological opinion regarding whether the Veteran's hypertension is secondarily related to his service-connected posttraumatic stress disorder (PTSD).  While the Veteran was provided a VA examination in May 2013, this examination is inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In this regard, the VA examiner did not address whether the Veteran's hypertension may have been aggravated by his service-connected PTSD.  In addition, the VA examiner opined that the Veteran's hypertension is not caused by his PTSD, noting that "PTSD is not an accepted cause of hypertension."  No reference to any medical literature was provided in support of this opinion.  In contrast, the Board notes that VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See, e.g., www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  As such, the Board finds an additional opinion is required to address the Veteran's secondary service connection claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his cardiac arrhythmia, hypertension and coronary artery disease.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to:

a. whether the Veteran's hypertension is at least as likely as not (probability of at least 50 percent) proximately due to (caused by) his service-connected PTSD.

b. if not, whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension has been aggravated (chronically worsened beyond normal progression) by his service-connected PTSD.

A detailed rationale should be provided for all opinions, including a discussion of VA's recognition that some evidence indicates a relationship between PTSD and cardiovascular health (see discussion above at pg. 3).

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

